FAGG, Circuit Judge.
Ryan Heating Company (Ryan) appeals from an adverse decision and order of the National Labor Relations Board (the Board). The Board cross-petitions for enforcement of its decision and order. Although we affirm the underlying basis of the Board’s decision, we deny enforcement of the Board’s order in this case.
In May 1988 Locals Union No. 2, International Union of Operating Engineers (the union) sought a prehire collective, bargaining agreement with Ryan under section 8(f) of the National Labor Relations Act (NLRA). 29 U.S.C. § 158(f) (1988). After ten of Ryan’s employees went on strike and the union picketed Ryan’s premises, Ryan verbally agreed to the union’s terms. Ryan later refused to sign the agreement, and the parties never entered into a written agreement.
The union filed an unfair labor practices charge against Ryan, contending Ryan refused to bargain in good faith. See 29 U.S.C. § 158(a)(1), (5), (d). An administrative law judge (AU) found Ryan agreed to the union’s terms because of the union’s economic pressures. Relying on John Deklewa & Sons, 282 N.L.R.B. 1375 (1987), the AU dismissed the union’s complaint, concluding section 8(f) prohibits striking and picketing to force employers to adopt pre-hire agreements. See id. at 1384-85, 1386. Following the AU’s decision, however, the Board decided Laborers’ International Union, Local 1184 (NVE Constructors), which rejected the portion of Deklewa relied on by the ALJ. 296 NLRB No. 165, 1989-1990 NLRB Dec. (CCH) 1115, 782, at 29,768-69 (Oct. 17, 1989).
On review of the AU’s decision, the Board applied NVE Constructors retroactively to this ease, holding Ryan committed an unfair labor practice when it refused to sign the agreement. Ryan appeals the Board’s order, contending section 8(f) prohibits construction industry employees and their labor organizations from striking and picketing to force employers into prehire agreements. Alternatively, Ryan asserts NVE Constructors should not be applied retroactively in this case. The Board urges deference to its interpretation of section 8(f) and asks us to enforce its order.
Ryan contends the Board’s interpretation of section 8(f) in NVE Constructors is incorrect and should not be affirmed. The Ninth Circuit, however, recently denied a petition for review of NVE Constructors, concluding the Board’s interpretation of section 8(f) is rational and consistent with the NLRA. NVE Constructors, Inc. v. NLRB, 934 F.2d 1084 (9th Cir.1991). Ryan’s arguments have been answered by the Ninth Circuit’s opinion, which we find persuasive. We thus join the Ninth Circuit in affirming the Board’s interpretation of section 8(f).
Ryan argues that we should nonetheless refuse to enforce the Board’s order because applying NVE Constructors retroactively in this case would be manifestly unjust. In response, the Board argues we cannot consider Ryan’s retroactivity argument because Ryan did not raise the issue before the Board as section 10(e) of the NLRA requires. 29 U.S.C. § 160(e). Contrary to the Board’s argument, however, section 10(e) does not preclude us from considering retroactivity issues raised for the first time on appeal. Oil, Chem. & Atomic Workers Int’l Union, Local 1-547 v. NLRB, 842 F.2d 1141, 1144 n. 2 (9th Cir.1988); NLRB v. Wayne Transp., 776 F.2d 745, 748-50 (7th Cir.1985); Local 900, Int’l Union of Elec. Workers v. NLRB, 727 F.2d 1184, 1190-94 (D.C.Cir.1984). The primary purpose of section 10(e) is to ensure the Board has notice of issues within its jurisdiction so it can address those issues before appeal to the courts. See Local 900, 727 F.2d at 1191. In light of Ryan’s reliance on Deklewa before the AU and the Board, “it is inconceivable that the Board did not understand [Ryan would] object[] on retroactivity grounds and ... would raise the issue on appeal. Retroactivity is necessarily an issue any time adjudication results in a new rule of law.” Id. at 1193-94. Hence, we will consider the merits of Ryan’s retroactivity argument.
In this circuit, we defer to the Board’s conclusion to apply a decisional *1289rule retroactively unless the result would be manifestly unjust. NLRB v. W.L. Miller Co., 871 F.2d 745, 748 & n. 2 (8th Cir.1989). To determine whether retroactive application of a Board decision in a given case would be manifestly unjust, we have considered several factors: (1) whether the losing party relied on established Board policy when choosing the course of conduct that led to the unfair labor practices charge; (2) whether the Board abruptly changed that policy without clearly foreshadowing its intent to do so; and (3) the severity of the penalty imposed on the losing party. See id. at 749; Drug Package, Inc. v. NLRB, 570 F.2d 1340, 1346-47 (8th Cir.1978); NLRB v. International Bhd. of Teamsters, Local 41, 225 F.2d 343, 348 (8th Cir.1955). Other circuits employ similar combinations of factors when considering this issue. See, e.g., Fox Painting Co. v. NLRB, 919 F.2d 53, 56 (6th Cir.1990); Ewing v. NLRB, 861 F.2d 353, 362 (2d Cir.1988); Oil, Chem. & Atomic Workers Int’l Union, Local 1-547 v. NLRB, 842 F.2d 1141, 1145 (9th Cir.1988); E.L. Wiegand Div. v. NLRB, 650 F.2d 463, 471 & n. 5 (3d Cir.1981), cert. denied, 455 U.S. 939, 102 S.Ct. 1429, 71 L.Ed.2d 649 (1982); Retail Wholesale & Dep’t Store Union v. NLRB, 466 F.2d 380, 390 (D.C.Cir.1972). Because we believe retroactive application of NVE Constructors in this case would be manifestly unjust, we decline to enforce the Board’s order.
The Board does not dispute the AU’s finding that Ryan verbally agreed to enter into the prehire agreement because of the union’s strike and picketing activities. Rather, the Board contends Ryan could not reasonably rely on Deklewa when declining to sign the written agreement offered by the union. We disagree. In Deklewa, the Board made clear that a “[u]nion is not entitled to engage in any coercive conduct, including strikes and picketing, to force [an employer] to execute a [prehire] agreement.” 282 N.L.R.B. at 1389; see also id. at 1386 (“employer[s] will be free, at all times, from any coercive union efforts, including strikes and picketing, to compel the negotiation and/or adoption of a successor [prehire] agreement”). In our view, the Board’s statements in Deklewa strongly supported Ryan’s refusal to sign and abide by the prehire agreement thrust on it by the union’s strike and picketing activities.
We also believe the Board’s decision in NVE Constructors abruptly pulled the rug out from under Ryan. Less than two years after deciding Deklewa, the Board reversed itself in NVE Constructors, observing “that the[] statements [in Deklewa ] are inaccurate.” NVE Constructors, 1989-1990 NLRB Dec. (CCH) 1115,782, at 29,769. The Board then held that a section 8(f) prehire agreement, like any other collective bargaining agreement, may be secured through lawful economic pressures by the union. Id. The stark contrast between the Board’s holding in NVE Constructors and its statements in Deklewa convinces us Ryan could not have foreseen this change in the law and Ryan’s reliance on Deklewa was not misplaced. As we have said in the past, the essential demands of fairness require that parties like Ryan—who rely on the Board’s rulings when conducting their affairs—not “be left subject to entrapment and branding as the perpetrator of an unfair labor practice” merely because the Board later departs from its earlier position. International Bhd. of Teamsters, 225 F.2d at 348.
The retroactive application of NVE Constructors in this case is not only unfair in principle, it results in a severe detrimental impact on Ryan. The Board’s order is far reaching. Aside from the stigma attached with having committed an unfair labor practice against its employees, the Board’s order exposes Ryan to significant financial obligations with dubious corresponding benefit to Ryan’s past or present employees. Under the order’s terms, Ryan must abide by the parties’ verbal agreement; make employees whole for any losses they suffered because of Ryan’s refusal to enter into the prehire agreement; produce payroll, social security, personnel, and other records to the Board for calculation of any backpay owed; and presumably make retroactive contributions to health and pension funds from the date of the verbal agreement, even though Ryan has already pro*1290vided these benefits to its employees. Given that both the crucial actions by the parties and the hearing before the AU occurred before the Board’s decision in NVE Constructors, we believe the Board’s order would serve only to punish Ryan for reasonably relying on Deklewa as authority that it was not required to sign the prehire agreement. See Mesa Verde Constr. Co. v. Northern Cal. Dist. Council of Laborers, 895 F.2d 516, 519 (9th Cir.1989), cert. denied, — U.S.-, 111 S.Ct. 209, 112 L.Ed.2d 169 (1990). “It would be fair to assume that [Ryan], had it known of the possibility of these penalties, might have given [its verbal agreement to] the [u]nion’s [terms] greater consideration .... [H]owever, [Ryan] had no way of knowing that the Board would soon change its approach to [this] issue[ ].” Drug Package, Inc. v. NLRB, 570 F.2d at 1347.
Accordingly, we uphold the Board’s interpretation of section 8(f), but decline to enforce the Board’s order in this case.
Enforcement denied.